35:



          OFFICE   OF TNE ATTORNEY            GENERAL    OF TEXAS
                                    AUSTIN
.




    Honorable Tom F. Oolesmn, Jr
    County Attorney
    Angelfna County
    LtUklni Texaai




    reoent d*tr
                                              Rule olty,  tot.6
                                             or the purpore or
                                             The propoeltlon
                                         I in th0 r0iioring




           4 per oent    per amnm and ts        levy    a tax   mif-
           fiOftBAt to   py   the   interwt      on   said bon48
           and create a AlAking   fund 8tifbieAt     60 a!*-
           dami them at nmturltg,   for th* purpose of
           oonntruoti% #tXWt iIll&WOVOAiOAtA     iA 4Ad iOr
           aala alty, am authorire& by the Conatltutien
           aad law of the Mate of Tetar.'
&AOr4bls   Tom F. ColttWn, fr., #e




      *Slnoe the election for and the sale of the
    bonda, thb Stat4 Highway Department of the Stste
    of Texas b4s approaohed the City with a proporl-
    tiOA ror the rt-routiag or 0. 9. Eighw4y Rmber
    59 through the olty llmitr for the purpose of
    relltrlng 4 oongtsted tntflo oondltion wbioh
    txl8ts within the oltr limits. One of the re-
    quiremsnte of the Highw4y ~p4rtmr~t 18 that ths
    City furnieh all necessary right-or-war. The
    route 8eltotsd by the El&m4~ Dtp4rtmeAt and
    agree6 upon by the Cltl take8 in lxlmtlry rtrertr
    whioh will bsrt to be widen86 and 4180 trator8e8
    territory over wNoh no public or prlratr stremt
    her ever been op4A4d or dedloeted. Sin08 the
    Cit,ybae AO 8rallablr 8,pmial or general fonda,
    other than the prooeeQ8 of the above nentloned
    bond s4le, whloh it den lxpeAd for property
    damsgo 1~ ooAAeotlon with the ride~l~g of ex-
    Latlng etreeta and the 4oqulsltlon of new rlght-
    or-rrajover territory where there doer not AOW
    exi8t my ltretO8, it oont4mptittb the we of
    a portion al ths proote48 or the above referred
    to rtrert lmprovtm4At bontlrfor thls purpore.
       *The question ha8 ari8eA a8 to whether th8
     WidCdA@$ Or 8Xi8tiAg Strt8ts 4Ab tbt soqUt8it~OA
     ai new right-OS-War 08~1be lA4lUdtd Within the
     term 'Str8rt Iznprooemtnt*88 the 8eem war u84d in
     the ordiAanot oalllng the eltotlon and in the ho-
     floe thereof. IA this t0IUitbOtiOA,th8 aitg aOUJi-
     oil Or the city Of LUfkiA S!dt A0 +Wpr888At4tiOA8
     to the toter8 prior to the eleotlon 88 to what
     streets would be improved.or ops~eb, 48 we8 the
     east with the aouotg in the a480 o? Fletohtr T'.
                   ti. 811 nAd in the Oblb8Of Bl4olcY.
     Bly, 88 8. lis.
     StrsnSth, Wc6 S.W. 79."

       Wa 888 fram tlm facrtrrtattd in your letter thst the
City of Lufkln at this time ha8 proosed8 of a 2100,000 bead
148ue arslleble to be uoed ror the purpose or wooA8truotlAg
8treet lmprorel4ent8iA and ror 84id oltf.   It 8Qem8 that
~Aoreble Tom 1. Ooltwn,                 ST., p. %s




no tpeolflo str8ets were desifgckahted in the 8laatloA order
or notlae 0r aleotioA, and if the City C~S~SSIOA did not
PSS 4A LUdSX dtSl@l4tin(! SptOifiO Str84tS    PXiOX to bh8
8~OtiOA, tbA it 18 iA #Nil:     diSOP4tiOA  t0 dtSi@tt8  th8
8treet8 where the lmprotement8 will be made. Blaok t.
Strength, E46 S.W. 79; Fletohar t. ELy, 63 S.W. (&I) 819.
       The next qUO@tiOA erl@lng la wImthcr or not tb8 widen-
ilylOf SXiStiw StX88tS 4Ad the 88qUiSitiOA Or AeW right-Of-
w4yS oan be lnoluded wlthln th8 term *street improvemat* as
the 8tmt w48 used in the ordiJmsattoalling the lieo tlo tati
                                                        n
iA the Aotioe thereof.
       ft is d,84WAtur that the fUAa@ duived   frb3mthe 88x8
or boAd8 Emy not be dl+erted rrom the purp0*** 8pealfleA in
the proporftlon mbglitted to the t1c8t0r8. dr4A888 Oou~tt (I*
Colemw-Fulton Parttwo Company, 191 8.W. S6S; Reetlnmn f.
Slngletuy’l I.88.11. (Ed) 1503 BI&A*  t* &den, g59 9.W. 804.
           It iOiiOW8 thot         where 8 dtgarturo iron the pzopo8ltiaa
lppeerin~ on the ballot paper is 8~lopA th4 only quest$on
IS Whether th t lXp8nditUE8 4OUt~&bt86 18 within OP without
th. prOpO@itiOA UPAA it8 tfu8 OOASt~OtiOA   02, UAd4X Our Q4t-
tieulu  Stt Oi ibet   WhrtbrX or not the wi48nlly Ot eXiStiA&
8treet8     bed    the    44qnjsitlOA     oi   new +ighbOf-my@ rouTd b8 1~
olA8nt8l     ll  ~4oe884ry to the aoA8truotion 0r street l.mproto-
Dents.      Ad4lUS'I.ml@&    8hd 8. w. 88%
           tiAStr?tirrq
                  ~O~Sit1OAS     to *hi@ End, it h48 bmA he16
by the Oourt Cbrt a brlAge ooartmoted.   0-r a rlvu at a leoe
lnterreotln~~4 olty *treat   is 4 *street Smprormontw Wit h!A
the meenl.n~of a lew authorlaliq tihoormtlon 0r a bon&e4 debt
for SUOh iUprOTe~At6.     Berlin Iron-BrlA% Oampmy v. Gltr ot
san Antonio, 50 8.w. 408, 54 Tax. Jurl8, 44E. See also bran888
oounty I. Colam4n-Fulton P48tUZW COmQRny 4&l AA4ms t. Mullbn,
supre.
       The AttfWA4y haeral~s obfio~ ha8 held in aA OpiniOA
aittrnn by tilt Xonorable  saott @4iA48, r0rau A88l8tent Al-
torney @4X4l,    th4t road bod noney 81aJ be used in the toA-
StNlotiOA of tb4 prop4r drain8 @Ad ditah88 nkl8Amuoh br8 ep-
propriet4ly end lnoldantally aour*otod with th4 eoA8tm4tioA
                       See Oltr oi Be4umoAt, et ml. t. Prlddle,
     .* 65 9. 8. (BA) 454.
                                                                           355


Honorable Tom F. Oolemu,      Yc., pa f4




         This &qaXtJMAt b8 hala that           "'aSU-tT 18 AtO8888XJr
in the eoquieltlon of a right-or-way" (Opinion Number O-969);
8180 tb4t     *right-or-way     4gtAtS   m4y be paid from the bond rti
 (Oplnlsn Number O-1579) ; that wboml money may b8 urea ror
fenoing    land    eopuir~   for right-of-uep     where bonds were voted
tor the purpo8e of puroharlns right-of-was for the we or the
St&t    gi@Wey       Deprtwnt     iA building  8tit8  deSigMt8d hlgh-
w4ySa   (o&d3iOA hmber o-w30)          .

       By 4A bA&OgJ  Of rtt@OAiAg Wt bOileVe tMt          rid8ning ai
StX48t4 8Ad SOqUiri~  right-Of-WAYS 829 AtO888A?y         iAOid8AtS to
*tr**t lmpr0rtmnt*.
       Therefore, it 16 OUT OpiAiOA th8t ii the Oity OOtAdS-
dOA fiAd8  thbt it 18 A808884Xy to vIAen oUt4iA  8xiStiA(l
StS88tS a#& 8OqUite 08W right-of-vAy8 for the pw A88 of mk-
lag atnet iSQTOV8Y48lltSIn ttn city 0r LUfkiA, 88PA bena moaof
may be lwplly trA8dfor this p~rpo88~